Case: 20-60350     Document: 00516221615         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-60350                           March 2, 2022
                                                                        Lyle W. Cayce
                                                                             Clerk
   Thomas J. Hooghe,

                                                           Plaintiff—Appellant,

                                       versus

   Warden Frank Shaw,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:17-CV-272


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          This court has carefully considered the briefs and pertinent portions
   of the record in the above-styled appeal. Having done so, we find no
   reversible error of law or fact in the comprehensive magistrate judge opinion,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60350     Document: 00516221615          Page: 2   Date Filed: 03/02/2022




                                   No. 20-60350


   which was adopted by the district court, and therefore Affirm for
   essentially the same reasons.




                                        2